Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143808 & (54)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  AUTOMOBILE CLUB INSURANCE                                                                               Brian K. Zahra,
  ASSOCIATION,                                                                                                       Justices
           Plaintiff-Appellee/
           Cross-Appellant,
  v                                                                SC: 143808
                                                                   COA: 294324
                                                                   Ingham CC: 08-001249-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant/
           Cross-Appellee,
  and
  ALLSTATE INSURANCE COMPANY,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 21, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the applications or take other action. MCR 7.302(H)(1). The parties shall submit
  supplemental briefs within 42 days of the date of this order addressing whether legal
  residence and domicile of the insured minor were conclusively established in Tennessee
  pursuant to the judgment of divorce entered by the Wayne Circuit Court, as amended, or
  whether the minor had the capacity to acquire a different legal residence or domicile of
  choice. See, e.g., Vanguard Ins Co v Racine, 224 Mich App 229, 233 (1997);
  MCR 3.211(C)(1) and (3); 8 Mich Civ Jur, Domicile § 7; Restatement (Second), Conflict
  of Laws, §§ 15 and 22(1) comments a and d. The parties should not submit mere
  restatements of their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2012                      _________________________________________
         p0320                                                                Clerk